Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to correspondence filed on November 4, 2021.
Claims 1-16 are currently pending.  Claims 1 and 2 have been amended.  Claims 11-16 have been added.  Entry of this amendment is accepted and made of record.
Previous rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn in view of Applicants arguments filed November 4, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is confusing.  The phrase “the amplitude limiter comprises a third diode and a fourth diode; a positive pole of the third diode is connected with the first negative input terminal of the first comparator, and a negative pole of the third diode is connected with a third reference voltage terminal; and a negative pole of the fourth diode is connected with the first negative input terminal of the first comparator, and a positive pole of the fourth diode is connected with a fourth reference voltage terminal” in lines 2-8, renders the claim confusing.  One cannot determine with certainty the structure of the temperature detection circuit.  The claim recites “a third diode” and “a fourth diode”, however, a first diode and a second diode have not been recited. The claim recites “a third reference voltage terminal” and “a fourth reference voltage terminal”, however, a first reference voltage terminal and a second reference voltage terminal have not been recited.  This makes the whole temperature detection circuit unclear and confusing.  Please clarify.
For Examination on the merits the claim will be interpreted as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fu Yi (CN 2573693 Y) (hereinafter Fu) in view of Haonan Shen (CN 101221894) (hereinafter Haonan).
Regarding claim 1, Fu teaches a temperature detection circuit, comprising: 
a first comparator (comparator) (A1) , the first comparator (comparator) (A1) having a first negative input terminal (-), a first positive input terminal (+) and a first output terminal (see page 3, lines 15-19 and Figure 1), the first negative input terminal (-) being connected with an output terminal of a temperature sensor (temperature sensor) (Rx) (see page 3, lines 12-14 and Figure 1), the first positive input terminal (+) being connected with a first reference voltage terminal (voltage stabilization value of Zw2 is used as the reference voltage value) (see page 3, lines 2-14 and Figure 1);
a monostable trigger (circuit 555) (see page 3, line 20 and Figure 1), an input terminal (pin 2) of the monostable trigger (circuit 555) being connected through a differential circuit (comparator) (A2) with the first output terminal of the first comparator (comparator) (A1) (see Figure 1).
However, Fu does not explicitly teach a low pass filter, an input terminal of the low pass filter being connected with an output terminal of the monostable trigger.
Haonan teaches a low pass filter (low-pass filter), an input terminal of the low pass filter (low-pass filter) being connected with an output terminal of the monostable trigger (RS flip-flop) (see paragraph 0062).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature detection circuit as taught by Fu with a low pass filter, an input terminal of the low pass filter being connected with an output terminal of the monostable trigger as taught by Haonan.  One would be motivated to make this combination in order to obtain an output signal containing the phase difference between the voltage and current signals.
Regarding claim 2, Fu further teaches wherein the first output terminal of the first comparator (comparator) (A1) is connected with the input terminal (pin 2) of the monostable trigger through the differential circuit (comparator) (A2) (see Figure 1).
Regarding claim 8, the prior combination teaches the temperature detection circuit according to claim 1, Fu further teaches a temperature sensor device (temperature sensor) (Rx), comprising: a temperature sensor; an output terminal of the temperature sensor (temperature sensor) (Rx) being connected with the first negative input terminal of the first comparator (comparator) (A1) (see Fu; Figure 1).
Regarding claim 11, Fu further teaches wherein the first output terminal of the first comparator (comparator) (A1) is connected with the input terminal (pin 2) of the monostable trigger through the differential circuit (comparator) (A2) (see Figure 1).
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Haonan as applied to claims 1 and 8 above, in further view of Kitabayashi et al. (JP 2010141682) (hereinafter Kitabayashi).
Regarding claim 6, Fu already  teaches the first negative input terminal (-) of the first comparator (comparator) (A1) being connected with the output terminal of the temperature sensor (temperature sensor) (Rx) (see Figure 1).
However, Fu as modified by Haonan does not explicitly teach an amplitude limiter;  the first negative input terminal of the first comparator being connected with an output terminal of the amplitude limiter, and the first negative input terminal being connected with the output terminal of the temperature sensor through the amplitude limiter.
Kitabayashi teaches an amplitude limiter (soft clipper circuit) (14); the first comparator (amplifier) (11) being connected with an output terminal of the amplitude limiter (soft clipper circuit) (14), and the first comparator (amplifier) (11) being connected to the output terminal of the temperature sensor (temperature detection element) (TH) through the amplitude limiter (soft clipper circuit) (14) (see paragraphs 0021-0023 and Figure 2).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature detection circuit as taught by the prior combination with an amplitude limiter; the first comparator being connected with an output terminal of the amplitude limiter, and the first comparator being connected to the output terminal of the temperature sensor through the amplitude limiter as taught by Kitabayashi and provide an amplitude limiter; wherein the first negative input terminal of the first comparator is connected with an output terminal of the amplitude limiter, and the first negative input terminal is connected with the output terminal of the temperature sensor through the amplitude limiter.  One would be motivated to make this combination in order to limit the amplitude of the input signal so as not to exceed the amplitude limit value, which is the maximum amplitude limit value and protect the temperature detection circuit.
Regarding claim 15, Fu already teaches the first negative input terminal (-) of the first comparator (comparator) (A1) being connected with the output terminal of the temperature sensor (temperature sensor) (Rx) (see Figure 1).
However, Fu as modified by Haonan does not explicitly teach an amplitude limiter;  the first negative input terminal of the first comparator being connected with an output terminal of the amplitude limiter, and the first negative input terminal being connected with the output terminal of the temperature sensor through the amplitude limiter.
Kitabayashi teaches an amplitude limiter (soft clipper circuit) (14); the first comparator (amplifier) (11) being connected with an output terminal of the amplitude limiter (soft clipper circuit) (14), and the first comparator (amplifier) (11) being connected to the output terminal of the temperature sensor (temperature detection element) (TH) through the amplitude limiter (soft clipper circuit) (14) (see paragraphs 0021-0023 and Figure 2).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature detection circuit as taught by the prior combination with an amplitude limiter; the first comparator being connected with an output terminal of the amplitude limiter, and the first comparator being connected to the output terminal of the temperature sensor through the amplitude limiter as taught by Kitabayashi and provide an amplitude limiter; wherein the first negative input terminal of the first comparator is connected with an output terminal of the amplitude limiter, and the first negative input terminal is connected with the output terminal of the temperature sensor through the amplitude limiter.  One would be motivated to make this combination in order to limit the amplitude of the input signal so as not to exceed the amplitude limit value, which is the maximum amplitude limit value and protect the temperature detection circuit.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Haonan as applied to claim 8 above, in further view of Tulkki (US 6409677) (hereinafter Tulkki).
Regarding claim 9, the prior combination teaches all the limitations of claim 8.
However, Fu as modified by Haonan does not explicitly teach a high pass filter circuit, wherein the output terminal of the temperature sensor is connected with the high pass filter circuit; and the output terminal of the temperature sensor is connected with the first negative input terminal of the first comparator through the high pass filter circuit.
Tulkki teaches a high pass filter circuit (high-pass filtering) (HPF), the output terminal of the temperature sensor (Rp) being connected with the high pass filter circuit (high-pass filtering) (HPF) (see Figure 5 and column 3, lines 27-43 and column 7, lines 52-68), and the temperature sensor (Rp) being connected with the first comparator (amplifier) through the high pass filter circuit (HPF) (see Figure 5 and column 3, lines 27-43 and column 7, lines 52-68).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature detection circuit as taught by the prior combination with a high pass filter circuit, the output terminal of the temperature sensor being connected with the high pass filter circuit, and the temperature sensor being connected with the first comparator through the high pass filter circuit as taught by Tulkki and provide the output terminal of the temperature sensor being connected with the first negative input terminal of the first comparator through the high pass filter circuit. One would be motivated to make this combination in order to obtain the AC component of the signal.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Haonan as applied to claim 1 above, in further view of Briley et al. (US 6191839) (hereinafter Briley).
Regarding claim 10, the prior combination teaches the temperature sensor device according to claim 8.
However, Fu as modified by Haonan does not explicitly teach a display device.
Briley teaches a display device (LCD) (see Abstract, column 1, lines 1-62) 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature detection circuit as taught by the prior combination with a display as taught by Briley.  One would motivated to make this combination in order to measure the temperature of the display device.  Measuring the temperature of the display device allows for better monitoring and controlling of the temperature gradient across the viewing surface of the display device. Additionally, measuring the temperature of the display device allows to provide an improved image.

Allowable Subject Matter
Claims 3-5, 7, 12-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the closest prior art Fu alone or in combination fails to teaches or render obvious the specific limitation of the monostable trigger comprises a second comparator, a first capacitor, a first thin film transistor, a second thin film transistor and a Zener diode, the second comparator having a second negative input terminal, a second positive input terminal and a second output terminal; the second negative input terminal is connected with an output terminal of the differential circuit, the second positive input terminal is connected with a second reference voltage terminal through a first resistor, the second positive input terminal is further connected with a drain of the first thin film transistor through a second resistor, the second positive input terminal is further connected with a ground terminal through the first capacitor, the second output terminal is connected with a gate of the first thin film transistor through a first voltage dividing circuit, the second output terminal is further connected with a gate of the second thin film transistor through a second voltage dividing circuit; a source of the first thin film transistor is connected with the ground terminal; a drain of the second thin film transistor is connected with the second reference voltage terminal through a third resistor, the drain of the second thin film transistor is further connected with the second negative input terminal through a third voltage dividing circuit, a source of the second thin film transistor is connected with the ground terminal; and a positive pole of the Zener diode is connected with the source of the second thin film transistor, and a negative pole of the Zener diode is connected with the drain of the second thin film transistor of claim 3 when combined with the limitations of base claims 1 and 2. 
Hence the prior art of record fails to teach or render obvious the invention as set forth in claim 3 when combined with the limitations of the base claims 1 and 2. The Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than the Applicant’s own reasoning to fully encompass the invention as set forth in claim 3.

Regarding claim 7, the closest prior art Fu alone or in combination fails to teaches or render obvious the specific limitation of the amplitude limiter comprises a third diode and a fourth diode; 3 4881-0591-2066, v.1Application No.: 16/120,642Docket No.: 31411/04641a positive pole of the third diode is connected with the first negative input terminal of the first comparator, and a negative pole of the third diode is connected with a third reference voltage terminal; and a negative pole of the fourth diode is connected with the first negative input terminal of the first comparator, and a positive pole of the fourth diode is connected with a fourth reference voltage terminal of claim 7 when combined with the limitations of base claims 1 and 6. 
Hence the prior art of record fails to teach or render obvious the invention as set forth in claim 7 when combined with the limitations of the base claims 1 and 6. The Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than the Applicant’s own reasoning to fully encompass the invention as set forth in claim 7.
Regarding claim 12, the closest prior art Fu alone or in combination fails to teaches or render obvious the specific limitation of the monostable trigger comprises a second comparator, a first capacitor, a first thin film transistor, a second thin film transistor and a Zener diode, the second comparator having a second negative input terminal, a second positive input terminal and a second output terminal; the second negative input terminal is connected with an output terminal of the differential circuit, the second positive input terminal is connected with a second reference voltage terminal through a first resistor, the second positive input terminal is further connected with a drain of the first thin film transistor through a second resistor, the second positive input terminal is further connected with a ground terminal through the first capacitor, the second output terminal is connected with a gate of the first thin film transistor through a first voltage dividing circuit, the second output terminal is further connected with a gate of the second thin film transistor through a second voltage dividing circuit; a source of the first thin film transistor is connected with the ground terminal; a drain of the second thin film transistor is connected with the second reference voltage terminal through a third resistor, the drain of the second thin film transistor is further connected with the second negative input terminal through a third voltage dividing circuit, a source of the second thin film transistor is connected with the ground terminal; and a positive pole of the Zener diode is connected with the source of the second thin film transistor, and a negative pole of the Zener diode is connected with the drain of the second thin film transistor of claim 3 when combined with the limitations of base claims 1, 8 and 11. 
Hence the prior art of record fails to teach or render obvious the invention as set forth in claim 12 when combined with the limitations of the base claims 1, 8 and 11. The Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than the Applicant’s own reasoning to fully encompass the invention as set forth in claim 12.
Regarding claim 16, the closest prior art Fu alone or in combination fails to teaches or render obvious the specific limitation of the amplitude limiter comprises a third diode and a fourth diode; 3 4881-0591-2066, v.1Application No.: 16/120,642Docket No.: 31411/04641a positive pole of the third diode is connected with the first negative input terminal of the first comparator, and a negative pole of the third diode is connected with a third reference voltage terminal; and a negative pole of the fourth diode is connected with the first negative input terminal of the first comparator, and a positive pole of the fourth diode is connected with a fourth reference voltage terminal of claim 16 when combined with the limitations of base claims 1, 8 and 15. 
Hence the prior art of record fails to teach or render obvious the invention as set forth in claim 16 when combined with the limitations of the base claims 1, 8 and 15. The Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than the Applicant’s own reasoning to fully encompass the invention as set forth in claim 16.


Response to Arguments
Applicant's arguments filed November 4, 2021 have been fully considered but they are not persuasive. 
Applicant argues in pages 8-9 of the Remarks that Fu does not teach the newly added limitation of “an input terminal of the monostable trigger being connected directly or through a differential circuit with the first output terminal of the first comparator".  This argument is not persuasive.
Fu clearly teaches in Figure 1 a monostable trigger (circuit 555) (see page 3, line 20 and Figure 1), an input terminal (pin 2) of the monostable trigger (circuit 555) being through a differential circuit (comparator) (A2)with the first output terminal of the first comparator (comparator) (A1) (see rejection of claim 1 above).  Therefore, Fu meets the claim language as claimed in claim 1.
Applicant argues in page 9 of the Remarks that “the second comparator A2 in Fu is NOT equivalent to the differential circuit of the present application”, this argument is not persuasive.  
The Examiner respectfully submits that, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Thursday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        


/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855